DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgement is made of the amendment filed on 04/19/2022 in which claims 1-11 and 13-20 were amended. No other claims were cancelled or added, therefore claims 1-20 are pending for examination below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 11-12, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McClure et al. [US 2005/0119716].
With respect to claims 1 and 11-12, McClure discloses a wireless powering device for providing wireless power to target devices [Fig. 7], the wireless powering device comprising: a power source [406-2]; communication circuitry configured to receive a communication signal from a target device [157]; and resonant coupling circuitry coupled to the power source [150, abstract, par. 0005-0006; formed as part of the IC, par. 0041], the coupling circuitry configured to generate a wireless power transmission to transfer wireless power to the target device [wireless connection between 34 and 18], and dynamically adjust a target resonant frequency of the wireless power transmission based on feedback received from the target device via the communication circuitry [Fig. 6; items 157/153; par. 0042-0046].  

With respect to claims 4 and 15, McClure further discloses wherein the wireless power transmission by the resonant coupling circuitry is via a radiated magnetic field [par. 0021; all EMF emit radiated energy, albeit some a lot lower than other like RF]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claim(s) 2 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClure et al. [US 2005/0119716] as applied above, and further in view of Karalis et al. [US 2008/0278264].
With respect to claims 2 and 13, Karalis further teaches wherein the wireless power transmission by the resonant coupling circuitry is via a non-radiated magnetic field [par. 0005,0099-00101; non-radiated].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify McClure to non-radiated energy for the benefit of providing a safer energy transfer means in the implantable devices as it relates to the effect it may have on humans.  

Claim(s) 3 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClure et al. [US 2005/0119716] and Karalis et al. [US 2008/0278264] as applied above, and further in view of Kawabata [US 7,936,095].
With respect to claims 3 and 14, Kawabata teaches wherein generating the wireless power transmission includes directional adjustments of the field in a direction of a location of the target device [as depicted by figs 2a and 2b].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify McClure to further include directional power control as taught by Kawabata for the benefit of further providing efficient power transfer and resonant calculation be taking into account the location of where the wireless energy needs to go thereby facilitating a stronger connection and not wasting wireless power that is transferred. 

Claim(s) 5-6, 8, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClure et al. [US 2005/0119716] as applied above, and further in view of Kawabata [US 7,936,095].
With respect to claims 5-6, 8, and 16, Kawabata teaches wherein generating the wireless power transmission includes directional adjustments of the field in a direction of a location of the target device [as depicted by figs 2a and 2b], wherein generating the directional wireless power transmission includes focusing magnetic flux lines in the direction of the location of the target device [as depicted by figs 2a and 2b; note the changing of the direction of the antenna likewise effects the flux lines directions], an antenna array [Fig. 3] and wherein the source power manager circuitry is further configured to determine the location of the target device relative to the wireless powering device based, at least in part, on an arrival direction of the target device as indicated by the communication signal [col. 7 line 49 to col. 8 line 11].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify McClure to further include directional power control as taught by Kawabata for the benefit of further providing efficient power transfer and resonant calculation be taking into account the location of where the wireless energy needs to go thereby facilitating a stronger connection and not wasting wireless power that is transferred. 

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClure et al. [US 2005/0119716] as applied above, and further in view of Levine [US 2009/0243394].
With respect to claim 7, Levine teaches wherein the resonant coupling circuitry includes a directional antenna for providing the directional wireless power transmission and includes at least one of an antenna array or a dish antenna for providing the directional wireless power transmission [par. 0012, 0016-0017, 0022-0023].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify McClure to an antenna array for the benefit of further providing efficient power transfer by allowing for positional/directional control of the wireless energy transfer thereby increasing the efficiency of the power transfer. 

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClure et al. [US 2005/0119716] and Kawabata [US 7,936,095] as applied above, and further in view of Cook et al. [US 9,130,602].
With respect to claim 9, Kawabata discloses generating resonant directional power as described above, but fails to disclose receiving a plurality of signal and determining the location of a plurality of devices from said signals. 
Cook discloses communication circuitry is further configured to receive a plurality of communication signals from a plurality of target devices and determine, based on the plurality of communication signals, respective locations of the plurality of target devices and generate wireless power transmission based on the respective locations of the plurality of target devices [Figs. 1 and 3, see also claim 4; i.e. senses signals of multiple devices to determine position and direction to thereby control charge to said devices].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Kawabata to include detection of multiple signals as taught by Cook for the benefit of enabling directional charging to multiple devices thereby increasing the number of devices to the user that are able to receive wireless power from the transmitter while still utilizing the efficiency increasing power transfer technique. 

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClure et al. [US 2005/0119716] and Kawabata [US 7,936,095] as applied above, and further in view of Weber et al. [US 2008/0238364].
With respect to claim 10, Kawabata fails to disclose target device authentication information used to adjust the power transfer as claimed. However, Weber teaches a target device authenticator coupled to the communication circuitry and the source power manager circuitry, the target device authenticator configured to determine, based on the target device authentication information, a target resonant frequency to be used for the directional wireless power transmission [par. 0013-0020, 0027, 0031; 28 communicates with 34 to determine power transfer conditions wherein communication between the receiver and transmitter determine resonate frequency parameters to be generated].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Kawabata to include a target authenticator for determining dynamic target resonant frequencies as taught by Weber for the benefit of keeping the wireless power as close as possible to the natural resonant frequency thereby enabling continued power transferring at higher efficiencies. 

Claim(s) 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClure et al. [US 2005/0119716] and further in view of Karalis et al. [US 2008/0278264].
With respect to claims 17 and 20, McClure discloses a wireless powering device for providing wireless power to target devices [Fig. 7], the wireless powering device comprising: a power source [406-2]; communication circuitry configured to receive a communication signal from a target device [157]; and resonant coupling circuitry coupled to the power source [150, abstract, par. 0005-0006; formed as part of the IC, par. 0041], the coupling circuitry configured to generate a wireless power transmission to transfer wireless power to the target device [wireless connection between 34 and 18], and dynamically adjust a target resonant frequency of the wireless power transmission based on feedback received from the target device via the communication circuitry [Fig. 6; items 157/153; par. 0042-0046], however, fails to disclose whether the field is radiated or non-radiated.
Karalis teaches wherein the wireless power transmission by the resonant coupling circuitry is via a non-radiated magnetic field [par. 0005,0099-00101; non-radiated].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify McClure to non-radiated energy for the benefit of providing a safer energy transfer means in the implantable devices as it relates to the effect it may have on humans.  

Claim(s) 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClure et al. [US 2005/0119716] and Karalis et al. [US 2008/0278264] as applied above, and further in view of Kawabata [US 7,936,095].
With respect to claim 18, Kawabata teaches wherein generating the wireless power transmission includes directional adjustments of the field in a direction of a location of the target device [as depicted by figs 2a and 2b] and a relative location based on an arrival direction [col. 7 line 49 to col. 8 line 11].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify McClure to further include directional power control as taught by Kawabata for the benefit of further providing efficient power transfer and resonant calculation be taking into account the location of where the wireless energy needs to go thereby facilitating a stronger connection and not wasting wireless power that is transferred. 

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10483801 and 8111042. Although the claims at issue are not identical, they are not patentably distinct from each other because this application is a broader form of the claims of the previous patents as the claimed concept of dynamically adjusting a target resonant frequency is recited in both parent application as allowable matter however here McClure shows the matter is unpatentable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because a new grounds of rejection is presented in view of McClure and Applicant has not yet had a chance to respond to the new reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859